DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/02/2019 has been considered by the examiner.
Response to Amendment
The Amendment filed May 9, 2022 has been entered. Claims 38, 40-50 & 52-60 are pending in the application. Applicant’s amendments to the claims 46 and 56 have overcome 112 (b) rejections set forth in the previous office action. Also, the 101 rejections set forth in the previous office action have been withdrawn due to applicant’s amendments.
Response to Arguments
Applicant’s arguments (pages 6-14) filed on 05/09/2022 have been considered but are
moot based on the new ground of rejection as necessitated by applicant’s amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 40,  42, 47, 49, 50, 52-54 & 60 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2012/0280900A1) in view of Huang (US9213890).
Consider claim 38, Wang discloses a computer-implemented user recognition method, comprising (fig. 3 “112 and 130”): at an electronic device in communication with one or more transceivers (para 42 discloses terminal 100 and the exterior of the terminal comprising camera and radar sensor. The terminal 100 may be a Smartphone, a mobile phone, a personal digital assistant, a tablet computer, laptop computer, etc), determining movement characteristics of determining movement characteristics of human tissue based on sensor information received from the one or more transceivers (para 13 discloses identifying a radial movement and/or radial distance of an object based on radar sensor. Also, para 69 discloses data (information) received from the radar sensor can provide an accurate indication of radial movement. Fig. 5 discloses object 140 (hand)); determining image information of the human tissue based on the sensor information (Wang, para 66 discloses the second gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion of an object 140 within its sensing zone 134),  and performing one or more gesture recognition operations based on the movement characteristics and the image information to generate gesture recognition information (Wang, para 13 discloses the gesture recognition system may be configured to identify, from the received image and radio sensing signals, both a translational (image information) and a radial movement and/or radial distance (movement characteristics) for an object with respect to the apparatus and to determine therefrom the one or more predetermined gestures for controlling the first user interface function).
Wang fails to specifically disclose determining one or more physical and biological characteristics of the human tissue based on the image information, performing one or more physical characteristic pattern recognition operations based on the one or more physical and biological characteristics to generate pattern recognition information, and generating a recognition output signal based on the gesture recognition information and the pattern recognition information.
However, Huang discloses determining one or more physical and biological characteristics of the human tissue based on the image information (col. 4, lines 28-34 disclose the system 10 of the present invention preferably uses a skin color-based approach. This approach is based on the assumption that the skin tone is consistent (e.g. no significant change in values) within each individual image. This configuration is sensitive to light change and may be improved by separating chromatic components from intensity components), performing one or more physical characteristic pattern recognition operations based on the one or more physical and biological characteristics to generate pattern recognition information (col. 8, lines 64- disclose segmenting each hand image in the captured video based on skin color, extracting one or more parameters of the segmented hand image; tracking the at least one of the one or more parameters in the hand image; classifying a hand gesture as “open' or “closed” based on said one or more parameters), and generating a recognition output signal based on the gesture recognition information and the pattern recognition information (col. 10, lines 40-45 disclose operating the device based on recognition of said hand gesture and tracking of said one or more parameters; sending a command to the user interface based on recognition of said hand gesture and tracking of said one or more parameters (i.e. based on gesture and pattern recognition); and outputting the sent command on the display to operate the device).
It would have been prima facie obvious at the effective filing date of the application to have modified Wang to incorporate the teachings of Huang to include generating a pattern recognition based on one or more physical and biological characteristics, and generating a recognition output based on the recognition information and pattern information. The motivation would have been to accurately identify a particular gesture.
Consider claim 40, Wang discloses one or more gesture recognition operations comprise comparing detected gesture data to stored gestured data to generate the gesture recognition information (Wang para 65 discloses the first gesture recognition module 142 receives digitized data from the radar sensor 105b (see FIG. 2) from which can be derived signature information. The signature information is referred to as R(I) which can be used to identify one or more predetermined user gestures. This can be performed by comparing the derived information R(I) with reference information Ref(I) which relates R(I) to predetermined reference signatures for different gestures).
Consider claim 42, Wang discloses the sensor information is generated by a radar sensor configured to radiate one or more radar signals and detect one or more reflected signals reflected by human tissue  (Wang, para 45 discloses radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects (fig. 5 “object 140), their speed and direction of movement as well as their range from the radar sensor 105b. Emitted waves which bounce back, i.e. reflect, from an object are detected by the sensor).
 	Consider claim 47, Wang discloses the image information is further determined based on the movement characteristics (see Wang, para 66, discloses the gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion of an object 140 within its sensing Zone 134. The motion of an object 140 can be its translational motion (image information) based on the change in the object's position with respect to horizontal and vertical axes (x, y). The motion of an object 140 to or from the camera 105a (comparable to it range from the terminal 100) can be estimated based on the change in the object's size over time).
Consider claim 49, Wang fails to disclose the recognition method of claim 38, further comprising generating a control signal configured to control an external device based on the recognition output signal.
However, Huang discloses comprising generating a control signal configured to control an external device based on the recognition output signal (col. 10, lines 40-45 disclose operating the device based on recognition of said hand gesture and tracking of said one or more parameters; sending a command to the user interface based on recognition of said hand gesture and tracking of said one or more parameters (i.e. based on gesture and pattern recognition); and outputting the sent command on the display to operate the device).
It would have been prima facie obvious at the time of the effective filing of the application to have modified Wang to incorporate the teachings of Huang to generating a control signal configured to control an external device based on the recognition output signal, for the benefits of securing the device so that only an authorized person can operate it.
	Consider claim 50, Wang discloses computer-implemented user recognition method, comprising (fig. 3 “112 and 130”): at an electronic device in communication with one or more radar transceivers (para 42 discloses terminal 100 and the exterior of the terminal comprising camera and radar sensor. The terminal 100 may be a smartphone, a mobile phone, a personal digital assistant, a tablet computer, laptop computer, etc), sensing human tissue using the one or more radar transceivers to generate radar information (fig. 5 “object 140 (hand) & radar sensor 105b), recognizing a gesture performed by the human tissue based on a detected movement of the human tissue determined from the radar information (para 65 discloses the first recognition detection module 142 receives digitized data from radar sensor 105b from which the derived signature information pertaining to the movement of the object, including the speed and direction of movement, based on detected doppler shift. The signature information can be used to identify one or more predetermined user gestures). 
While Wang discloses that the detected image of the human tissue can be determined from the radar information (para 13 discloses the radar sensor may be configured to emit and receive radio signals in such a way as to define a wider spatial sensing zone than a spatial sensing zone of the optical sensor), it fails to specifically disclose determining a physical and biological characteristic of the human tissue based on a detected image of the human tissue, and generating an output signal based on the physical and biological characteristic and the recognized gesture.
However, Huang discloses determining a physical and biological characteristic of the human tissue based on a detected image of the human tissue (col. 4, lines 28-34 disclose the system 10 of the present invention preferably uses a skin color-based approach. This approach is based on the assumption that the skin tone is consistent (e.g. no significant change in values) within each individual image. This configuration is sensitive to light change and may be improved by separating chromatic components from intensity components), and generating an output signal based on the physical and biological characteristic and the recognized gesture (col. 10, lines 40-45 disclose operating the device based on recognition of said hand gesture and tracking of said one or more parameters; sending a command to the user interface based on recognition of said hand gesture and tracking of said one or more parameters (i.e. based on gesture and pattern recognition); and outputting the sent command on the display to operate the device).
It would have been prima facie obvious at the effective filing date of the application to have modified Wang to incorporate the teachings of Huang to include generating a pattern recognition based on one or more physical and biological characteristics, and generating a recognition output based on the recognition information and pattern information. The motivation would have been to accurately identify a particular gesture.
Consider claim 52, Wang discloses the radar sensor is configured to radiate one or more radar signals and detect one or more reflected signals reflected by the human tissue to generate the radar information (para 45 discloses radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects, their speed and direction of movement as well as their range from the radar sensor 105b. Emitted waves which bounce back, i.e. reflect, from an object are detected by the sensor. Fig. 5 discloses object 140 i.e. hand).
Consider claim 53, Wang discloses a recognition device, comprising (fig. 3 “112 and 130”): radar circuitry that is configured to sense human tissue to generate radar information (figs. 2a and 2b are circuit diagrams of different examples of radar sensor types. Fig. 5 “object 140 (hand) & radar sensor 105b), and a recognition processor that is communicatively coupled to the radar circuitry and configured to (fig. 3 discloses controller 106 interacting with radar sensor 105b): recognize a gesture performed by the human tissue based on radar information (para 65 discloses the first recognition detection module 142 receives digitized data from radar sensor 105b from which the derived signature information pertaining to the movement of the object, including the speed and direction of movement, based on detected doppler shift. The signature information can be used to identify one or more predetermined user gestures),
While Wang discloses that the detected image of the human tissue can be determined from the radar information (para 13 discloses the radar sensor may be configured to emit and receive radio signals in such a way as to define a wider spatial sensing zone than a spatial sensing zone of the optical sensor), it fails to specifically disclose determining a physical and biological characteristic of the human tissue based on a detected image of the human tissue, and generating an output signal based on the physical and biological characteristic and the recognized gesture.
However, Huang discloses determining a physical and biological characteristic of the human tissue based on a detected image of the human tissue (col. 4, lines 28-34 disclose the system 10 of the present invention preferably uses a skin color-based approach. This approach is based on the assumption that the skin tone is consistent (e.g. no significant change in values) within each individual image. This configuration is sensitive to light change and may be improved by separating chromatic components from intensity components), and generating an output signal based on the physical and biological characteristic and the recognized gesture (col. 10, lines 40-45 disclose operating the device based on recognition of said hand gesture and tracking of said one or more parameters; sending a command to the user interface based on recognition of said hand gesture and tracking of said one or more parameters (i.e. based on gesture and pattern recognition); and outputting the sent command on the display to operate the device).
It would have been prima facie obvious at the effective filing date of the application to have modified Wang to incorporate the teachings of Huang to include generating a pattern recognition based on one or more physical and biological characteristics, and generating a recognition output based on the recognition information and pattern information. The motivation would have been to accurately identify a particular gesture.
Consider claim 54, Wang discloses the recognition device of claim 53, wherein the recognition processor is further configured to: detect an image of the human tissue based the radar information (para 13 discloses the radar sensor may be configured to emit and receive radio signals in such a way as to define a wider spatial sensing zone than a spatial sensing zone of the optical sensor), and detect a movement of the human tissue based on the radar information, wherein the gesture is recognized based on the detected movement (Wang, para 46 discloses a radar can detect (sense) presence, radial speed, direction of movement and range of the object from the radar sensor. (para 65 discloses the first recognition detection module 142 receives digitized data from radar sensor 105b from which the derived signature information pertaining to the movement of the object, including the speed and direction of movement, based on detected doppler shift. The signature information can be used to identify one or more predetermined user gestures).  
Wang fails to specifically disclose the physical and biological characteristic of the human tissue is determined based on the detected image.
However, Huang discloses the physical and biological characteristic of the human tissue is determined based on the detected image (col. 4, lines 28-34 disclose the system 10 of the present invention preferably uses a skin color-based approach. This approach is based on the assumption that the skin tone is consistent (e.g. no significant change in values) within each individual image. This configuration is sensitive to light change and may be improved by separating chromatic components from intensity components).
Consider claim 60, Wang fails to disclose the recognition processor is further configured to control an external device based on the output signal.
However, Huang discloses the recognition processor is further configured to control an external device based on the output signal (col. 10, lines 40-45 disclose operating the device based on recognition of said hand gesture and tracking of said one or more parameters; sending a command to the user interface based on recognition of said hand gesture and tracking of said one or more parameters (i.e. based on gesture and pattern recognition); and outputting the sent command on the display to operate the device).
It would have been prima facie obvious at the time of the effective filing of the application to have modified Wang to incorporate the teachings of Huang to include controlling an external device based on the output signal, for the benefits of securing the device so that only an authorized person can operate it.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over wang (US2012/0280900A1) and Huang (US9213890B2) in further view of Kongqiao (US8194921B2).
Consider claim 41, . Wang and Huang fail to disclose that one or more physical characteristic pattern recognition operations comprise comparing detected characteristic data to stored characteristic data to generate the pattern recognition information.
However, Kongqiao discloses wherein the one or more physical characteristic pattern recognition operations comprise comparing detected characteristic data to stored characteristic data to generate the pattern recognition information (col. 2, lines 32-39 disclose the apparatus may include means for analyzing image data using a skin detection model generated with respect to detecting skin of a specific user, means for tracking a portion of the image data correlating to a skin region, and means for performing a gesture recognition for the tracked portion of the image based on comparing features recognized in the skin region to stored features corresponding to a predefined gesture). 
It would have been obvious at the time of the effective filing date of the application to modify Wang and Huang to incorporate the teachings of Kongqiao to include one or more physical characteristic pattern recognition operations comprise comparing detected characteristic data to stored characteristic data to generate the pattern recognition information”.  The motivation would have been to create an efficient gesture recognition system that will recognize movement or gestures from various dimension or aspect by extracting common patterns.
Claim 48 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over wang (US2012/0280900A1) and Huang (US9213890B2) and in further view of Moscarillo (US  9,880,629 B2).
Consider claim 48, Wang and Huang fail to disclose authenticating a user of a device based on the recognition output signal.
However, Moscarillo discloses authenticating a user of a device based on the recognition output signal (see Moscarillo (US  9,880,629 B2), col 6, line 23-28, discloses authenticating a user of a device using at least one sensor to generate data indicative of one or more parameters of a user, , determining gesture information indicative of a gesture made by the user within the workspace based on the data , and comparing the gesture information to known gesture information particular to the user (e.g., predetermined gesture information) to determine whether the user is an authorized user of the system).
It would have been obvious at the effective filling date of the application to modify Wang and Huang to incorporate the teachings of Moscarillo to include authenticating user of a device based on recognition output signal. The motivation would be to provide unique security advantages which will identify authorized users using their physical characteristics exhibited by the user while gesturing (Moscarillo, col 9).
Consider claim 59, Wang fails to disclose the recognition processor is further configured to authenticate a user of a device based on the output signal.
However, Moscarillo discloses authenticating a user of a device based on the recognition output signal (see Moscarillo, col 6, line 23-28, discloses authenticating a user of a device using at least one sensor to generate data indicative of one or more parameters of a user, , determining gesture information indicative of a gesture made by the user within the workspace based on the data , and comparing the gesture information to known gesture information particular to the user (e.g., predetermined gesture information) to determine whether the user is an authorized user of the system).
It would have been obvious at the effective filling date of the application to modify Wang and Huang  to incorporate the teachings of Moscarillo to include authenticating user of a device based on recognition output signal. The motivation would be to provide unique security advantages which will identify authorized users using their physical characteristics exhibited by the user while gesturing (Moscarillo, col 9).
Claims 43-46 & 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over wang (US2012/0280900A1) and Huang (US9213890B2)  in further view of Smith (2012/0256777A1).
Consider claim 43, Wang and Huang fail to disclose that one or more physical characteristics comprise dielectric information of the human tissue.
However, Smith discloses that one or more physical characteristics comprise dielectric information of the human tissue (see Smith, abstract discloses that the dielectric properties of an object can be identified by actively radiating the object with multiple millimeter wave radiation frequencies).
It would have been obvious at the time of the effective filling date of the application to modify Wang and Huang to incorporate the teachings of Smith to include that the physical characteristics comprise dielectric information. The motivation would have been to create a gesture recognition system that will specifically identify human tissue using their dielectric properties.
Consider claim 44, Wang and Huang  fail to disclose that one or more physical characteristics comprise dielectric information of the human tissue, the dielectric information including dielectric constant data corresponding to one or more frequencies of the one or more radar signals.  
However, Smith discloses that one or more physical characteristics comprise dielectric information of the human tissue, the dielectric information including dielectric constant data corresponding to one or more frequencies of the one or more radar signals (see Smith, abstract discloses that the dielectric properties of an object can be identified by actively radiating the object with multiple millimeter wave radiation frequencies, also see Smith, para 5, discloses it is possible to analyze imagery from illuminated targets obtained over different thicknesses and illumination frequencies to infer the complex dielectric constant).
It would have been obvious at the time of the effective filling date of the application to modify Wang and Huang to incorporate the teachings of Smith to include that the dielectric information can be derived from dielectric constant data corresponding to one or more frequencies of the one or more radar signals. The motivation would have been to create a gesture recognition system that will specifically identify the different human tissue using their dielectric properties.
Consider claim 45, Wang discloses radar sensor (see Wang, para 47, discloses radar sensor comprising both the radio wave emitter and detector parts) 
Wang and Huang fail to specifically disclose that the radar sensor is millimeter wave radar sensor.
However, Smith discloses that the radar sensor is millimeter wave radar sensor (see Smith, para 5, discloses a system that include an active millimeter wave imaging system capable of irradiation by a plurality of frequencies (emitter)).
It would have been obvious at the effective filling date of the application to modify Wang and Huang to incorporate the teachings of Smith to use a millimeter wave radar sensor. The motivation would be because of the penetrating property of the millimeter wave radar (Smith para 2).
Consider claim 46, Wang and Huang fail to disclose the radar sensor is configured to radiate the one or more radar signals at a frequency of about 24 GHz to about 300 GHz.
However, Smith discloses the radar sensor is configured to radiate the one or more radar signals at a frequency between 24 GHz and 300 GHz (see Smith, para 5, discloses frequency capability between 5 and 500GHz).
It would have been obvious at the effective filling date of the application to modify Wang and Huang to incorporate the teachings of Smith to include the radar sensor is configured to radiate one or more radar signals at a frequency of between 24 GHz and 300 GHz. The motivation would be because the absorption of millimeter wave radiation is frequency dependent, by directing a plurality of millimeter wave radiation emission frequencies through homogeneous target material of different optical depths and calculating the intensity of reflection for each illumination frequency, a linear correlation between the reflected intensity and optical depth of different materials may be obtained (Smith para 5).
Consider claim 55, Wang and Huang fail to disclose wherein the radar circuitry is configured to radiate millimeter wave radar signals.
However, Smith discloses wherein the radar circuitry is configured to radiate millimeter wave radar signals (see abstract, a method by which active millimeter wave radiation may be used to detect and identify the com position of concealed metallic, concealed non-metallic, concealed opaque or concealed semi-transparent materials based on their optical properties) .
It would have been obvious at the effective filling date of the application to modify Wang and Huang to incorporate the teachings of Smith to use a millimeter wave radar sensor. The motivation would be because of the penetrating property of the millimeter wave radar (Smith para 2).
Consider claim 56, Wang and Huang fail to disclose the radar sensor is configured to radiate the one or more radar signals at a frequency between 24 GHz and 300 GHz.
However, Smith discloses the radar sensor is configured to radiate the one or more radar signals at a frequency between 24 GHz and 300 GHz (see Smith, para 5, discloses frequency capability between 5 and 500GHz).
It would have been obvious at the effective filling date of the application to modify Wang and Huang to incorporate the teachings of Smith to include the radar sensor is configured to radiate one or more radar signals at a frequency between 24 GHz and 300 GHz. The motivation would be because the absorption of millimeter wave radiation is frequency dependent, by directing a plurality of millimeter wave radiation emission frequencies through homogeneous target material of different optical depths and calculating the intensity of reflection for each illumination frequency, a linear correlation between the reflected intensity and optical depth of different materials may be obtained (Smith para 5).
Consider claim 57, Wang and Huang fail to disclose that the physical characteristics comprise dielectric information of the human tissue.
However, Smith discloses that one or more physical characteristics comprise dielectric information of the human tissue (see Smith, abstract discloses that the dielectric properties of an object can be identified by actively radiating the object with multiple millimeter wave radiation frequencies).
It would have been obvious at the time of the effective filling date of the application to modify Wang and Huang to incorporate the teachings of Smith to include that the physical characteristics comprise dielectric information. The motivation would have been to create a gesture recognition system that will specifically identify human tissue (for example skin) using their dielectric properties.
Consider claim 58, Wang and Huang fail to disclose that the physical characteristics comprise dielectric information of the human tissue, the dielectric information including dielectric constant data corresponding to one or more frequencies of the one or more radar signals.  
However, Smith discloses that one or more physical characteristics comprise dielectric information of the human tissue, the dielectric information including dielectric constant data corresponding to one or more frequencies of the one or more radar signals (see Smith, abstract discloses that the dielectric properties of an object can be identified by actively radiating the object with multiple millimeter wave radiation frequencies, also see Smith, para 5, discloses it is possible to analyze imagery from illuminated targets obtained over different thicknesses and illumination frequencies to infer the complex dielectric constant).
It would have been obvious at the time of the effective filling date of the application to modify Wang and Huang to incorporate the teachings of Smith to include that the dielectric information can be derived from dielectric constant data corresponding to one or more frequencies of the one or more radar signals. The motivation would have been to create a gesture recognition system that will specifically identify the human tissue using their dielectric properties.












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is
reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory
period for reply to this final action is set to expire THREE MONTHS from the mailing date of this
action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened
statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the
mailing date of the advisory action. In no event, however, will the statutory period for reply
expire later than SIX MONTHS from the date of this final action. (FP 7.40).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648